DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 12/13/2019.  Claims 10-29 are currently pending and examined below.  Claims 1-9 were cancelled by preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 and 03/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“determination unit” in claims 17 and 28 (as detection unit 12 in [0061] of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 10-11, 13-18, 21, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “a procedure of obtaining, as a feature value representing symmetry of a magnetic distribution which is a positional distribution of magnetic measurement values by the magnetic sensor, a difference between a first total sum indicating a magnitude of a total value of values configuring the magnetic distribution and a second total sum indicating a magnitude of a total value of values belonging to one of both of sides with respect to a center of the magnetic distribution with positive or negative sign reversed and values belonging to another one of both of the sides”.  It is unclear to what is being claimed.
In Figs. 10-11 and [0063]-[0066] of the specification, the specification discloses to generate a second distribution which reverses positive or negative sign on one side of the first distribution with respect to the center.  The first and the second distributions are subtracted from one another to obtain the feature value.   
It is unclear from claim 10 what are the first total sum and the second total sum.  This is especially true for the features regarding the second total sum.  What is being reversed in sign?  The second total sum is should include two sides of the magnetic distribution.  Where is a magnitude of a total value of values belonging to the other one of the two sides of the magnetic distribution?
Claims 11, 13-18, 21, 23, and 25 are rendered indefinite due to their ultimate dependence from claim 10.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15, 17, 19-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asaoka (JPH1123209A).
Regarding claim 10, Asaoka discloses:
A marker detection method for detecting a magnetic marker (Fig. 3 – magnetic marker 2) laid in a road (Fig. 3 - road 3) by using a magnetic sensor (Fig. 3 - magnetic sensor 6a/7a) mounted to a vehicle (Fig. 3 – vehicle 1), comprising: 
a procedure of obtaining, as a feature value (calculated value Byz; [0018] “The absolute sum calculator 12 calculates the absolute sum of the detection values of both magnetic sensors based on the equation (1), and outputs the calculation result. Byz=(By2+Bz2)1/2 (1) where Bz is the detection value of the vertical magnetic sensor 6a, By is the detection value of the horizontal magnetic sensor 7a, and Byz is the calculated value of the absolute sum.”) representing symmetry of a magnetic distribution (Figs. 4-
a procedure of determining a possibility of a presence of a magnetic generation source (geomagnetism) other than the magnetic marker, that causes disturbance by processing the feature value (Fig. 6, step 104, using reference value F, determines that the magnetic generating body is not the 

Regarding claim 11, Asaoka discloses:
wherein the procedure of obtaining the difference (procedure to obtaining the calculated value Byz corresponding to curve C) includes a procedure of obtaining the first total sum (procedure to obtaining curve B, see Fig. 4 and [0018]) and a procedure of obtaining the second total sum (procedure to obtaining curve A, see Fig. 4 and [0018]).

Regarding claim 12, Asaoka discloses:
A marker detection method for detecting a magnetic marker (Fig. 3 – magnetic marker 2) laid in a road (Fig. 3 - road 3) by using a magnetic sensor mounted (Fig. 3 - magnetic sensor 6a/7a) to a vehicle (Fig. 3 – vehicle 1), comprising: 
a procedure of acquiring a magnetic distribution (Figs. 4-5 – magnetic distribution curve B) in which positive or negative sign is reversed at a position straight above the magnetic marker (curve B is 
a procedure of obtaining, as a feature value (calculated value Byz; [0018] “The absolute sum calculator 12 calculates the absolute sum of the detection values of both magnetic sensors based on the equation (1), and outputs the calculation result. Byz=(By2+Bz2)1/2 (1) where Bz is the detection value of the vertical magnetic sensor 6a, By is the detection value of the horizontal magnetic sensor 7a, and Byz is the calculated value of the absolute sum.”) representing symmetry of a magnetic distribution (Figs. 4-5 – magnetic distribution curve C)(calculated value Byz is obtained based on the output of the vertical magnetic sensors 6a and the output of the horizontal magnetic sensor 7a, the output of the horizontal magnetic sensor 6a is used to determine the amount of lateral displacement, therefore Byz also influences the symmetry of a magnetic distribution curve C; see Figs. 4-5, [0018] and [0021] “FIG. 4 and FIG. 5 are diagrams showing the output when the vertical sensor 6a and the horizontal magnetic sensor 7a are located on the magnetic marker 2 and the calculated value of the absolute sum calculator 12, respectively. The vertical axis represents the output voltage indicating the magnitude of the output, and the horizontal axis represents the lateral displacement amount of the magnetic sensor with respect to the magnetic marker 2. Curve A is the output of the vertical magnetic sensor 6a, curve B is the output of the horizontal magnetic sensor 7a, and curve C is the output of the absolute sum calculator 12.”) indicating a positional distribution (amount of deviation with respect to the magnetic marker; see Fig. 4 and [0057] “4 is a diagram showing the relationship between the amount of deviation with respect to the magnetic marker, the detection value of the magnetic sensor and the absolute sum calculation value.”) of magnetic measurement values by the magnetic sensor, a magnitude of a total value of values 
a procedure of determining a possibility of the presence of a magnetic generation source (geomagnetism) other than the magnetic marker, that causes disturbance by processing the feature value  (Fig. 6, step 104, using reference value F, determines that the magnetic generating body is not the magnetic marker but the influence of geomagnetism; [0026] “In step 102, the determination result of the level determiner 13 is input, and it is checked whether the maximum value determined by the maximum value determiner 14 is the reference value F or more. If the maximum value exceeds the reference value F, it is determined in step 103 that the magnetism generating body is a magnetic marker. When the maximum value is equal to or less than the reference value F, it is determined that the magnetism generating body is not a magnetic marker and the process is returned. The present embodiment is configured as described above, and the absolute sum is calculated using the detection values of the vertical magnetic sensor and the horizontal magnetic sensor. The calculated value is used to further determine the maximum value and level, and the maximum value that has reached a certain level is used as the judgment condition for the magnetic marker, so the influence of geomagnetism is eliminated”).

Regarding claim 13, Asaoka discloses:
wherein the magnetic distribution is a distribution in a forwarding direction of the vehicle (output of the vertical magnetic sensor 6a is a distribution in forward direction, which is maximum when the magnetic market 2 is immediately below; [0022] “The output of the vertical magnetic sensor 6a is maximum and the output of the horizontal magnetic sensor 7a is 0 when the lateral displacement amount is 0, that is, when the magnetic marker 2 is immediately above and closest to the magnetic marker 2.”).

Regarding claim 14, Asaoka discloses:
wherein the magnetic distribution is a distribution in a width direction of the vehicle (output of the horizontal magnetic sensor 7a is a distribution in a width direction of the vehicle, which is 0 when the magnetic market 2 is immediately below and the lateral displacement amount is 0; [0022] “The output of the vertical magnetic sensor 6a is maximum and the output of the horizontal magnetic sensor 7a is 0 when the lateral displacement amount is 0, that is, when the magnetic marker 2 is immediately above and closest to the magnetic marker 2.”).

Regarding claim 15, Asaoka discloses:
wherein the presence or absence of magnetic generation source is determined by a threshold process regarding the feature value (the presence or absence of geomagnetism is determined by comparing the calculated result with reference value F; [0026] “In step 102, the determination result of the level determiner 13 is input, and it is checked whether the maximum value determined by the maximum value determiner 14 is the reference value F or more. If the maximum value exceeds the reference value F, it is determined in step 103 that the magnetism generating body is a magnetic marker. When the maximum value is equal to or less than the reference value F, it is determined that the magnetism generating body is not a magnetic marker and the process is returned.”).

Regarding claim 17, Asaoka discloses:
A vehicular system (Fig. 3 – it’s inherent there is a control system of vehicle 1) which detects a magnetic marker (Fig. 3 – magnetic marker 2) laid in a road (Fig. 3 - road 3), the system comprising: 
a magnetic sensor (Fig. 3 - magnetic sensor 6a/7a) which detects magnetism of the magnetic marker ([0020] “the vertical magnetic sensor 6a and the horizontal magnetic sensor 7a are installed 
a determination unit which determines a presence or absence of a magnetic generation source (geomagnetism) that causes disturbance (Fig. 6, step 104 determines that the magnetic generating body is not the magnetic marker but the influence of geomagnetism; [0026] “In step 102, the determination result of the level determiner 13 is input, and it is checked whether the maximum value determined by the maximum value determiner 14 is the reference value F or more. If the maximum value exceeds the reference value F, it is determined in step 103 that the magnetism generating body is a magnetic marker. When the maximum value is equal to or less than the reference value F, it is determined that the magnetism generating body is not a magnetic marker and the process is returned. The present embodiment is configured as described above, and the absolute sum is calculated using the detection values of the vertical magnetic sensor and the horizontal magnetic sensor. The calculated value is used to further determine the maximum value and level, and the maximum value that has reached a certain level is used as the judgment condition for the magnetic marker, so the influence of geomagnetism is eliminated”), wherein 
a possibility of the presence of the magnetic generation source is determined by performing the marker detection method according to claim 10 (see rejection set forth above for claim 10).

Regarding claim 19, Asaoka discloses:
wherein the magnetic distribution is a distribution in a forwarding direction of the vehicle (output of the vertical magnetic sensor 6a is a distribution in forward direction, which is maximum when the magnetic market 2 is immediately below; [0022] “The output of the vertical magnetic sensor 6a is maximum and the output of the horizontal magnetic sensor 7a is 0 when the lateral displacement 

Regarding claim 20, Asaoka discloses:
wherein the magnetic distribution is a distribution in a width direction of the vehicle (output of the horizontal magnetic sensor 7a is a distribution in a width direction of the vehicle, which is 0 when the magnetic market 2 is immediately below and the lateral displacement amount is 0; [0022] “The output of the vertical magnetic sensor 6a is maximum and the output of the horizontal magnetic sensor 7a is 0 when the lateral displacement amount is 0, that is, when the magnetic marker 2 is immediately above and closest to the magnetic marker 2.”).

Regarding claim 21, Asaoka discloses:
wherein the presence or absence of magnetic generation source is determined by a threshold process regarding the feature value (the presence or absence of geomagnetism is determined by comparing the calculated result with reference value F; [0026] “In step 102, the determination result of the level determiner 13 is input, and it is checked whether the maximum value determined by the maximum value determiner 14 is the reference value F or more. If the maximum value exceeds the reference value F, it is determined in step 103 that the magnetism generating body is a magnetic marker. When the maximum value is equal to or less than the reference value F, it is determined that the magnetism generating body is not a magnetic marker and the process is returned.”).

Regarding claim 22, Asaoka discloses:
wherein the presence or absence of magnetic generation source is determined by a threshold process regarding the feature value (the presence or absence of geomagnetism is determined by 

Regarding claim 23, Asaoka discloses:
wherein the presence or absence of magnetic generation source is determined by a threshold process regarding the feature value (the presence or absence of geomagnetism is determined by comparing the calculated result with reference value F; [0026] “In step 102, the determination result of the level determiner 13 is input, and it is checked whether the maximum value determined by the maximum value determiner 14 is the reference value F or more. If the maximum value exceeds the reference value F, it is determined in step 103 that the magnetism generating body is a magnetic marker. When the maximum value is equal to or less than the reference value F, it is determined that the magnetism generating body is not a magnetic marker and the process is returned.”).

Regarding claim 24, Asaoka discloses:
wherein the presence or absence of magnetic generation source is determined by a threshold process regarding the feature value (the presence or absence of geomagnetism is determined by comparing the calculated result with reference value F; [0026] “In step 102, the determination result of the level determiner 13 is input, and it is checked whether the maximum value determined by the maximum value determiner 14 is the reference value F or more. If the maximum value exceeds the reference value F, it is determined in step 103 that the magnetism generating body is a magnetic 

Regarding claim 25, Asaoka discloses:
wherein the presence or absence of magnetic generation source is determined by a threshold process regarding the feature value (the presence or absence of geomagnetism is determined by comparing the calculated result with reference value F; [0026] “In step 102, the determination result of the level determiner 13 is input, and it is checked whether the maximum value determined by the maximum value determiner 14 is the reference value F or more. If the maximum value exceeds the reference value F, it is determined in step 103 that the magnetism generating body is a magnetic marker. When the maximum value is equal to or less than the reference value F, it is determined that the magnetism generating body is not a magnetic marker and the process is returned.”).

Regarding claim 26, Asaoka discloses:
wherein the presence or absence of magnetic generation source is determined by a threshold process regarding the feature value (the presence or absence of geomagnetism is determined by comparing the calculated result with reference value F; [0026] “In step 102, the determination result of the level determiner 13 is input, and it is checked whether the maximum value determined by the maximum value determiner 14 is the reference value F or more. If the maximum value exceeds the reference value F, it is determined in step 103 that the magnetism generating body is a magnetic marker. When the maximum value is equal to or less than the reference value F, it is determined that the magnetism generating body is not a magnetic marker and the process is returned.”).

Regarding claim 28, Asaoka discloses:

a magnetic sensor (Fig. 3 - magnetic sensor 6a/7a) which detects magnetism of the magnetic marker ([0020] “the vertical magnetic sensor 6a and the horizontal magnetic sensor 7a are installed below the front bumper 1a of the vehicle 1 so as to vertically approach each other and receive a uniform magnetic flux density from the magnetic marker 2”); and 
a determination unit which determines a presence or absence of a magnetic generation source (geomagnetism) that causes disturbance (Fig. 6, step 104 determines that the magnetic generating body is not the magnetic marker but the influence of geomagnetism; [0026] “In step 102, the determination result of the level determiner 13 is input, and it is checked whether the maximum value determined by the maximum value determiner 14 is the reference value F or more. If the maximum value exceeds the reference value F, it is determined in step 103 that the magnetism generating body is a magnetic marker. When the maximum value is equal to or less than the reference value F, it is determined that the magnetism generating body is not a magnetic marker and the process is returned. The present embodiment is configured as described above, and the absolute sum is calculated using the detection values of the vertical magnetic sensor and the horizontal magnetic sensor. The calculated value is used to further determine the maximum value and level, and the maximum value that has reached a certain level is used as the judgment condition for the magnetic marker, so the influence of geomagnetism is eliminated”), wherein 
a possibility of the presence of the magnetic generation source is determined by performing the marker detection method according to claim 12 (see rejection set forth above for claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Asaoka as applied to claims 10 and 12 above, and further in view of Kizumi (US 20200081441 A1).

Regarding claim 16, Asaoka does not specifically disclose: 
wherein the feature value is a value normalized by a maximum value of the magnetic distribution.
However, Kizumi discloses:
wherein the feature value is a value normalized by a maximum value of the magnetic distribution ([0050] “the values of the second distribution can be normalized with reference to the maximum value of values that are possible in the first distribution, such that the maximum value of the second distribution does not exceed the maximum value of the first distribution.”).
Asaoka and Kizumi are both considered to be analogous because they are in the same field of autonomous vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asaoka’s calculated result to further incorporate Kizumi’s method to normalize values with reference to a distribution. Doing so would allow the values to be scaled and the values to not exceed the distribution (Kizumi’s [0050]). 

Regarding claim 27, Asaoka does not specifically disclose: 

However, Kizumi discloses:
wherein the feature value is a value normalized by a maximum value of the magnetic distribution ([0050] “the values of the second distribution can be normalized with reference to the maximum value of values that are possible in the first distribution, such that the maximum value of the second distribution does not exceed the maximum value of the first distribution.”).
Asaoka and Kizumi are both considered to be analogous because they are in the same field of autonomous vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asaoka’s calculated result to further incorporate Kizumi’s method to normalize values with reference to a distribution. Doing so would allow the values to be scaled and the values to not exceed the distribution (Kizumi’s [0050]).

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Asaoka as applied to claims 10 and 12 above, and further in view of Asaoka 2 (JPH1194566A).

Regarding claim 18, Asaoka does not specifically disclose: 
comprising a control unit which performs control for assisting driving of a vehicle, wherein the control unit switches control contents including whether or not to perform the control for assisting driving in accordance with the possibility of the presence of the magnetic generation source.
However, Asaoka 2 discloses:
comprising a control unit (it is inherent there is a control unit that performs switching of automatic driving and unmanned driving and vehicle steering; [0004] “When the amount of lateral deviation of the vehicle is deviated, there is a problem that the vehicle steering is adversely affected by 
Asaoka and Asaoka 2 are both considered to be analogous because they are in the same field of autonomous vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asaoka’s vehicle to further incorporate Asaoka 2’s control unit that performs switching of automatic driving and unmanned driving and vehicle steering to not be adversely affected by a sudden change in sensitivity of magnetic sensor. Doing so would help prevent vehicle accidents.

Regarding claim 29, Asaoka does not specifically disclose: 
comprising a control unit which performs control for assisting driving of a vehicle, wherein the control unit switches control contents including whether or not to perform the control for assisting driving in accordance with the possibility of the presence of the magnetic generation source.

comprising a control unit (it is inherent there is a control unit that performs switching of automatic driving and unmanned driving and vehicle steering; [0004] “When the amount of lateral deviation of the vehicle is deviated, there is a problem that the vehicle steering is adversely affected by a sudden change or the like in automatic driving or unmanned driving performed based on the correction of the lateral deviation.”) which performs control for assisting driving of a vehicle (Fig. 4 - vehicle 200), wherein the control unit switches control contents including whether or not to perform the control for assisting driving in accordance with the possibility of the presence of the magnetic generation source ([0005] “Furthermore, since the deviation of the lateral displacement amount of the vehicle is reflected as a change in the detection sensitivity of the magnetic sensor, when the vehicle is displaced to the opposite side and the magnetic sensor switches, if the detection sensitivity is different, the detection value will be connected. There is also a problem that a step occurs, which causes a sudden change in vehicle steering and causes the steering control of the vehicle to diverge. In view of the above conventional problems, the present invention provides a traveling position sensor capable of automatically correcting a deviation caused by a change in magnetic flux density and detecting a lateral displacement amount of a vehicle without changing a detection characteristic even when a magnetic sensor is switched. The purpose is to provide.”).
Asaoka and Asaoka 2 are both considered to be analogous because they are in the same field of autonomous vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asaoka’s vehicle to further incorporate Asaoka 2’s control unit that performs switching of automatic driving and unmanned driving and vehicle steering to not be adversely affected by a sudden change in sensitivity of magnetic sensor. Doing so would help prevent vehicle accidents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamamoto et al. (WO2017069092A1) discloses a magnetic marker detection method, which is used to detect a magnetic marker laid on a road while a vehicle to which at least two magnetic sensors are attached is traveling, includes a gradient generation step in which a first magnetism gradient that is the difference between the magnetism measurement values of the two magnetic sensors is generated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665